DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    587
    409
    media_image1.png
    Greyscale

Pending Elected Claims

    PNG
    media_image2.png
    370
    148
    media_image2.png
    Greyscale

Election/Restriction
Restriction to one of the following inventions was required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a FILTER, classified in B01D 2201/0415.
II. Claims 12-22, drawn to a METHOD OF FILTERING, classified in B01D 29/66.
Election of Species
Species
Corresponding Drawing Figures
1
1A-2B & 2D
2
4A-4B
3
5A-6B (Elected)
4
8A-8B


Elections
Applicant’s Election without traverse, is acknowledged:
In response to the Restriction Requirement, Applicant hereby elects to prosecute the invention of Group II, claims 12-22, drawn to a method of filtering, classified in class BO1D, subclass 29/66 and identifies claims 12-22 as being encompassed within the elected invention. This election is made WITHOUT TRAVERSE. Applicant reserves the right to file one or more divisional applications directed to the subject matter defined by the unelected invention of Group I, claims 1-11, drawn to a filter. 
Also, in response to the Restriction Requirement, Applicant hereby elects to prosecute Species 3, Figs. 5A-6B. Applicant identifies claims 12, 13, 16-18 and 20-22 as amended as being encompassed within both Group I and Species 3. This election is made WITHOUT TRAVERSE.








Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive. Applicant has argued:
Detailed Response 
Rejection of Claims 12 and 17 Under 35 U.S.C. § 102 
Claims 12 and 17 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Muller. 
I. Muller and Ingelman do not teach or suggest drying the filter cake and remove the dried filter cake from the filter as recited in claims 12 and 17. 
Muller and Ingelman do not teach or suggest all of the elements of claims 12 and 17 as amended. Specifically, Muller and Ingelman do not teach or suggest, "drying the filter cake with the gas to form a dried filter cake; . . . flexing the portion of the filter media outwards from the space upon receipt of the gas in the second direction; and removing the dried filter cake from the filter media based on flexing the portion of the filter media outwards" as recited in claim 12. 
The Office Action acknowledges that Muller does not disclose drying the filter cake. Office Action at p. 9. Rather, Ingelman is cited as drying the filter cake. Id. Specifically, Ingelman is cited as disclosing the drying of the sludge followed by back-flushing the filter elements using a back-flushing liquid introduced into the filter. The liquid then forms a slurry that is removed as part of the back-washing. As a result, neither Muller nor Ingelman teach or suggest drying the filter cake and then removing the filter cake as a dried filter cake. 
This is in contrast to the presently claimed process of drying the filter cake and then using the gas to remove the dried filter cake from the filter media. As noted in the present application, this process can reduce the total amount of waste generated from the system while also limiting the exposure to potentially toxic materials when handling the filtered solids. See Applicant's Specification at ¶ [0085]. Thus as amended, the present claims are not obvious over Muller and Ingelman. 
11 Claim 17 include limitations substantially similar to the limitations discussed above with respect to claim 12. Accordingly, for at least the reasons established above in section I, Applicant respectfully submits that independent claims 12 and 17 are not anticipated by Muller or obvious over Muller in view of Ingelman and respectfully requests allowance of these claims.

The arguments are acknowledged, but unfortunately, ignore the teachings of the prior art previously made of record, especially, that of WILEY (US 8,309,711 B2), which is now applied. One of ordinary skill in the art at the time the invention was made would not have considered, "drying the filter cake with the gas to form a dried filter cake; . . . flexing the portion of the filter media outwards from the space upon receipt of the gas in the second direction; and removing the dried filter cake from the filter media based on flexing the portion of the filter media outwards" to constitute patentably distinguishing limitations over the art previously applied, in view of the teachings of WILEY (US 8,309,711 B2).
Claim Rejections - 35 USC § 112
Claims 17-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		In claim 17, it is unclear how “an interior” recited at line 10 differs from the “interior” introduced at line 3.
Claim Rejections - 35 USC § 103
Claims 12,13,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of MULLER (US 4,443,346 – Issued 4/17/1984) and WILEY (US 8,309,711 B2 – Issued 11/13/2012).
MULLER discloses a method of cleaning filter elements, where a removal of filter cake 3 formed on the filter cloth 2 around tubular filter elements 1 is accomplished by the application pressure and vacuum of a gas or liquid  in the alternating fashion to the filter elements after the filtration process has been completed. The cleaning effect is improved due to the pressure fluctuations because the filter cloth 2 expands upon those fluctuations and filter cake formed thereon is peeled off that filter cloth.
For the purposes of this art rejection, with respect to claims 12 and those dependent therefrom in the ensuing 103 rejection, the “spacers” are seen to be met by the tubes 1 in the same manner Applicant uses “spacers” in the claims and as discussed in the specification.

    PNG
    media_image3.png
    505
    711
    media_image3.png
    Greyscale

	From MULLER:
(2)   FIG. 1 of the drawing shows at the left-hand side thereof a cross-section through a bundle of perforated tubes 1 at the stage of filtration whereas the similar cross-section of the bundle of tubes at the right-hand side of the drawing is illustrated at the stage of cleaning of the filter cloth. The filter cloth is identified with a reference character 2. 

(3)   As seen in FIG. 2 the bundle of tubes 1, which are vertically suspended in a housing of the alluvial filter, are arranged in a compact fashion about a support central tube 5 which is mounted between a base 6 and lid 7 and serves for supporting of filter candles. 

(4)   The bundle of the tubes 1 are directly coated with the filter cloth 2 which during the filtering process takes a position of wave-like surface conforming to the outer surfaces of the tubes 1 and contracting radially inwardly. During the cleaning process, which usually takes place after the filtration has been completed, the filter cloth 2 stretches radially outwardly as seen at the right-hand side of the drawing. 

(5)   As shown at the left-hand side of FIG. 1 filter cake 3 formed during the filtering process lies against the outer surface of the filtering cloth whereas during the cleaning process that cake is peeled off that outer surface. 

(6)   V identifies a vacuum source and P identifies a pressure source. A three-way valve 4 supplies pressure or vacuum to the tubes 1 through respective conduits. 

(7)   In order to separate and remove filter cake 3 from the filter cloth, pressure and vacuum are supplied into internal spaces of filter elements in the alternating fashion. A suitable fluid medium, e.g. gas or liquid, is used to provide for that alternating application of pressure and vacuum. Underpressure can be developed preferably by generating overpressure from the outside of the filter element. The pressure can be developed by generating underpressure at the exit of tube 5. Thereby, a maximal expansion of the filter cloth can be obtained and filter cake 3 can be totally removed. By increasing the frequency of alternating pressure-vacuum application to the degree of vibrations the practical cleaning effect can be substantially improved.

	MULLER does not appear to expressly disclose, “receiving a gas into the interior of the filter from the first direction; drying the filter cake with the gas to form a dried filter cake” as now recited in amended claim 12 or “receiving a gas into an interior of the filter from the first direction; drying the filter cake with the gas to form a dried filter cake,” as now recited in amended independent claim 17. 
	













WILEY discloses:

    PNG
    media_image4.png
    594
    469
    media_image4.png
    Greyscale

	“In an embodiment, when air drying is completed, an air valve 922 is closed. In an embodiment, once a pressure in the housing 900 is reduced to less than 5 psig, the exhaust port 909 is closed and the cake discharge valve 923 is opened. In an embodiment, air is introduced into the filtrate header 904 from a back-pulse air connection 906. In an embodiment, the filter cake is dislodged from the filter elements 901, falls through the slide gate 923, and leaves the filter system.” (Emphasis added by Examiner)

	In view of the teachings of WILEY, it would have been obvious to one of ordinary skill in the art to modify the system of MULLER by incorporating a cake drying system in order to dry the cake. Alternatively, it would have been obvious to one of ordinary skill in the art to modify the system of WILEY by incorporating a filter as disclosed by MULLER  in order to accomplish filtration.
Claim Rejections - 35 USC § 103
Claims 16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of MULLER (US 4,443,346 – Issued 4/17/1984) and WILEY (US 8,309,711 B2 – Issued 11/13/2012) as applied to claims 12,13,17 and 18 above, and further in view of INGELMAN (US 5,972,228 – Issued 10/26/1999). The system of the references as combined above does not appear to expressly disclose a “volume reducer” within the tube(s), as recited in dependent claims 16 and 20-22.
INGELMAN’s Patent entitled, “Filters employing ‘filling bodies’ to reduce the amount of backwashing fluid remaining in the filters after backwashing,” claims:
1. A method for filtering a suspension, the suspension transported under pressure from a tank to a discontinuously operating pressure filter, the filter including a plurality of filter elements arranged within a pressure container, the filter elements having filling bodies located therein, the method comprising the steps of: 

   (a) separating the suspension into filtrate and sludge, the sludge becoming caked on an exterior of the filter elements; 

   (b) allowing the filtrate to run down an interior surface of the filter elements; 

   (c) conducting the filtrate out of the pressure vessel; 

   (d) emptying an unfiltered portion of the suspension from the pressure vessel; 

   (e) drying the caked-on sludge by supplying a gas into the pressure vessel; 

   (f) back-flushing the filter elements using a back-flushing liquid introduced through a bottom side of the pressure vessel into the interior portion of the filter elements, at least a portion of the back-flushing liquid directed through the filter elements and combining with the sludge to form a slurry, and at least a portion of the back-flushing liquid remaining within the interior of the filter elements; and 

   (g) emptying the slurry from the pressure vessel, whereby, the portion of back-flushing liquid remaining within the interior of the filter elements flows down the interior of the filter elements for conduction out of the pressure vessel, and the portion of back-flushing liquid remaining within the interior of the filter elements is limited by the filling bodies, said filling bodies occupying a substantial portion and inner volume of said filter elements. 

   It would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the system of the references as applied above by employing “filling bodies” to reduce the quantities of fluids used, in view of the teachings of INGELMAN.
	In making this rejection, and giving the recitation, “volume reducer” its broadest reasonable interpretation, as is appropriate during examination, the recitation, “volume reducers” is seen to be patentably indistinguishable from the disclosed “filling bodies” of INGELMAM. 
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776